 

--------------------------------------------------------------------------------

License Agreement
for
HOLOGIC, Inc. and ISORAY MEDICAL, Inc.

--------------------------------------------------------------------------------

 
This License Agreement (“Agreement”) is effective as of June 14, 2010
(“Effective Date”), by and between Hologic Inc. (“Licensor”) of 35 Crosby Drive,
Bedford MA 01730 and IsoRay Medical, Inc. (“Licensee”) of 350 Hills Street,
Suite 106 Richland, WA 99354 (together the “Parties”).


1.   Scope.


WHEREAS Licensor is the owner of the certain Intellectual Property ("Licensor
IP"), including technology, know-how, copyrights, patents and trademarks
associated with the Gliasite® Radiation Therapy System (excluding the
radioisotope(s) used by Licensee in the Gliasite® Radiation Therapy System, the
“Product”), including but not limited to the patents identified in Appendix A
attached hereto, together with any and all divisions, continuations, reissues,
and foreign counterparts (the “Patents”), and the trademarks, service marks,
and/or trade names identified in Appendix B hereto including all applications,
registrations, renewals, and foreign counterparts thereof, as well as all
associated goodwill and other rights at common law (the “Marks”).


WHEREAS Licensee desires to license the Licensor IP for use in the production,
manufacture, marketing, promotion, distribution and sale of the Product
throughout the world (“Territory”).


WHEREAS Licensor is willing to grant Licensee rights to the Licensor IP in the
Territory with a limited field of use of intracavity radiation therapy
(brachytherapy) of the brain (“Exclusive Field of Use”); and


WHEREAS, the parties agree that it is desirable to have this Agreement between
them, which will govern the license and the use of the Licensor IP.


2.   License.


(a)   License Grant.  Subject to payment of the applicable fees set out below,
Licensor hereby grants to Licensee a limited, perpetual, exclusive, assignable,
license to use, distribute, and copy Licensor IP as necessary for purposes of
internal development, manufacture, distribution, marketing, promotion, and sale
of the Product in the Exclusive Field of Use.


(1). Sublicenses: Provided Licensee remains responsible for payment of the fees
set forth below, Licensee may sublicense the Licensor IP, as necessary for
global manufacture, sale, distribution, marketing and promotion of the Product,
to its subsidiaries, manufacturing partners (including outsourcers),
distributors, wholesalers, and retailers (“Sublicensees”) with which Licensee
has written agreements that, at a minimum, (i) obligate Sublicensees to abide by
the License Grant restrictions and the provisions of this Agreement pertaining
to the Exclusive Field of Use, export controls and compliance with applicable
law, (ii) require Sublicensees to maintain accurate records of Product sales and
to provide same to Licensor upon request, and (iii) grant Licensor the rights
and standing as a third-party beneficiary of such agreements with the authority
to enforce same.
 
Sheet 1 of 7

--------------------------------------------------------------------------------


 
(2). Licensor Retained Rights for Recovery for Infringement: Licensor shall have
the right, but not the obligation, exercisable in its sole discretion, to
prosecute any claims against third parties for infringement of the Licensor IP
and retain any damages recovered as a result (with no duty to share or apportion
such amounts with Licensee).  If necessary, in Licensor’s opinion, Licensor may
join Licensee as a co-plaintiff in any such claim, suit, action, or proceeding;
Licensee shall bear its own costs thereof and shall be entitled to a share of
any damages recovered proportionate with Licensee’s costs, versus Licensor’s
costs, incurred in the joint prosecution.  If Licensor elects not to prosecute,
or to continue prosecuting, any such claim, suit, action, or proceeding,
Licensor will give prompt notice thereof to Licensee, and Licensee may
prosecute, or continue prosecuting, such claim, suit, action, or proceeding, at
is own expense, in which case Licensee, not Licensor, shall be entitled to
retain any damages recovered as a result (with no duty to share or apportion
such amounts with Licensor).


(3) Equitable Relief: The Parties acknowledge and agree that irreparable injury
will result if this Agreement is breached as a result of Licensee’s use,
distribution, manufacture, marketing, promotion or sale of the Product to third
parties for use in other fields of brachytherapy besides brain brachytherapy,
and in particular breast brachytherapy, and that in the event of any actual or
potential breach Licensor will have no adequate remedy at law and shall be
entitled to seek immediate temporary injunctive or other relief, without the
necessity of showing actual monetary damages, subject to hearing as soon as
thereafter possible and without granting any time for cure that may be provided
in this Agreement. Nothing herein shall be construed as prohibiting any Party
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages that it is able to prove.


(b)   Restrictions.  Licensee shall not (i) permit any other entity (including
any parent, subsidiaries, affiliated entities, or third parties) to use the
Licensor IP without payment of the applicable fees.  Licensee shall not delete
or modify the trademark notice applicable to the Marks and shall include same on
all marketing and promotional materials created by Licensee.  Licensee shall
inform Licensor immediately of any infringement or misuse (including, without
limitation, any adoption, use, or registration of a trademark, service mark, or
trade name similar to the Marks in the Territory) and cooperate with Licensor,
at Licensor’s expense, in its investigation or legal proceeding or action that
Licensor pursues to protect its rights in the Marks.  Licensee shall not (i)
register or attempt to register, during or after the term of this Agreement, any
name, mark, or designation used by Licensor anywhere in the world (or any name,
mark, or designation similar thereto), (ii) contest, or assist others in
contesting, Licensor’s ownership of the Marks, (iii) incorporate any Marks into
Licensee’s trademarks, service marks, company names, Internet addresses, domain
names, or any other similar designations, or (iv) use Marks in any way that may
cause dilution, tarnishment, or confusion or affect the validity of Marks or
that may prove derogatory to Licensor’s name or goodwill. Licensee shall include
the applicable trademark notice on all Products and materials bearing the Marks
and a legend with any publication (online or other) indicating that the Marks
are owned by Licensor.


(c)   Proprietary Rights.  Except for the rights granted above, Licensor retains
all rights, title, and interest in and to the Licensor IP, including any
improvements thereon or modifications or enhancements thereto (other than the
Products), and the absolute and exclusive right, exercisable in Licensor’s sole
discretion, to file any divisions, continuations, reissues, and/or foreign
counterparts thereof to any Patents.  All use of the Marks hereunder shall inure
to the benefit of Licensor.
 
Sheet 2 of 7

--------------------------------------------------------------------------------


 
(d)   Export Regulations.  Licensee agrees that it will not, and will not
permit, export, or re-export, directly or indirectly, the Products in violation
of the U.S. Export Administration Act, Trading with the Enemy Act, International
Emergency Economic Powers Act, and their regulations, or into any country
prohibited by an U.S. embargo list (collectively, “Export Regulations”), nor
will Licensee use, nor permit use of, the Product for any purpose prohibited by
Export Regulations. Licensee will obtain any license(s) that may be required for
export, re-export, or use of the Product outside of the United States and shall
bear any associated fees, taxes, or charges.


(e)    Quality Assurance.  The quality of Licensee’s Products shall exceed or
remain consistent with the reputation that Licensor has established with respect
to its product line immediately prior to the Effective Date.
 
3.   Commercial Terms.


(a)   Fees.  In consideration of the above License Grant, Licensee shall pay to
Licensor a royalty of [**] of the [**] sale price ([**]) per Product sold or
used by Licensee.  For the purposes of the foregoing, a Product shall be
considered “sold” or “used” when (i) Licensee [or Sublicensee] has billed the
purchaser therefore or (ii) when Licensee [or Sublicensee] has removed a unit of
Product from inventory and distributed either to an external or internal user.


(b)   Reports.  No later than 30 days after the end of each calendar quarter,
Licensee shall provide a written report to Licensor detailing the number of
Products sold or used by Licensee [and Sublicensees] for the applicable
reporting quarter and an accounting of the applicable royalty payments
thereto.  Such report will show only net quantity, reflecting adjustment for
returns of any kind to Licensee during the period reported, identifying the
total number of Products sold on a distributor-by-distributor basis. Licensee
[and Sublicensees] shall furnish to Licensor, at Licensor’s request, periodic
forecasts, budgets, and promotional schedules for marketing and sales of the
Product.


(c)   Payment Terms.  Royalties shall be paid within thirty (30) days of the end
of each calendar quarter.  Any sum not paid when due shall bear interest on the
unpaid balance at the highest rate permitted by law or [**] per month, whichever
is lower.  License fees are exclusive of applicable federal, state, and local
taxes, tariffs, customs, and duties.


(d)   Audit.  During the term of this Agreement, Licensee shall maintain
accurate records regarding its sale of the Product.  Upon reasonable prior
written notice, Licensor shall have the right to audit these records during
normal business hours. If Licensor’s audit discloses an underpayment of any fees
due and owing to Licensor, Licensee shall immediately pay the amount due and
owing; where the underpayment was fifteen percent (15%) or more of the amount
that should have been paid to Licensor, Licensee shall also reimburse Licensor
for the cost of the audit.
 
____________________
[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Sheet 3 of 7

--------------------------------------------------------------------------------


 
4.   Confidentiality.


(a)   Confidential Information.  During the term of this Agreement, one party
(the “Discloser”) may provide the other party (the “Recipient”) with information
the Discloser has identified as “confidential” or “proprietary” (“Confidential
Information”).


(b)   Confidential Protection.  Except as expressly permitted in writing,
Recipient agrees (i) not to reveal the Confidential Information to any third
parties, except to Recipient’s employees, contractors, subcontractors or
Sublicensees who have a need to know and have written obligations with Recipient
to protect Confidential Information, and (ii) to take precautions, which shall
be at least the more protective of (A) reasonable and prudent care or (B) those
taken in safeguarding its own trade secret, confidential, or proprietary
information, whether by instruction, agreement, or otherwise, to satisfy its
obligations under this Agreement with respect to authorized use, protection, and
security of the Confidential Information.


(c)   Restrictions.  The foregoing restrictions do not extend to information
that (i) is at the time of disclosure already known to Recipient from a source
not under a confidentiality obligation, (ii) is publicly known at the time of
its disclosure through no wrongful act or breach of any obligation of
confidentiality, (iii) is published or otherwise made known to the public by
Discloser, or (iv) is received by Recipient from a third party who is not bound
by any confidentiality obligations with respect to such information.


(d)   Mandatory Disclosure.  In the event Recipient is requested or required by
legal process to disclose any Confidential Information, Recipient shall give
prompt advance notice so that Discloser may seek a protective order or other
appropriate relief.  In the event that such protective order is not obtained,
Recipient shall disclose only that portion of Confidential Information that its
counsel advises it is legally required to disclose, provided that Recipient
shall exercise its reasonable efforts to preserve confidentiality of
Confidential Information including, without limitation, by cooperating with
Discloser to obtain an appropriate order or other.


(e)   Injunctive Protection.  Recipient agrees that the wrongful disclosure of
Confidential Information will cause Discloser irreparable injury that is
inadequately compensable in monetary damages.  Accordingly, Discloser shall be
entitled to injunctive relief in any court of competent jurisdiction for the
breach or threatened breach of this Section, in addition to any other remedies
at law or equity.


5.   Warranty.


Licensor warrants, (a) that it is the owner of the Licensor IP with full, free,
clear, and unencumbered right to grant the License herein; (b) that the License
does not violate the terms of any agreement between Licensor and a third party
pertaining to the Licensor IP; and (c) that, to its knowledge, the Patent does
not infringe upon any other patent. The above warranties are limited warranties
and the only warranties made by Licensor.  To the extent permitted by law,
Licensor disclaims all other warranties, express or implied, including (without
limitation) the warranties of merchantability and fitness for a particular
purpose.
 
Sheet 4 of 7

--------------------------------------------------------------------------------


 
6.   Indemnity


(a)   By Licensor.  Licensor shall defend Licensee, and indemnify same against
damages finally awarded as the result of, third-party claims that use of the
Patents violates such third party’s valid patent rights, provided Licensee gives
Licensor (i) prompt written notice of such claim, (ii) sole control of the
defense and/or settlement of such action, and (iii) full cooperation with such
defense.  Licensor shall have no liability for any claim of infringement based
in whole or in part on use of the Patents outside the scope of its claims or use
or combination of the Patents with other technology or materials.  If a third
party’s claims substantially interfere with, or Licensor believes that a
third-party claim may substantially interfere with, Licensee’s use of Patents,
Licensor will, at its sole cost, expense, and selection, obtain a license for
Licensee to continue use of the Patent, or [**].


(b)   By Licensee.  Licensee shall defend Licensor, and indemnify same against
damages finally awarded as the result of, third-party claims that use of the
Product violates such third party’s valid patent rights (except to the extent
such claim is based on use of the Patent separately and distinctly from use of
the Product), provided Licensor gives Licensee (i) prompt written notice of such
claim, (ii) sole control of the defense and/or settlement of such action, and
(iii) full cooperation with such defense. This Section shall constitute
Licensee’s entire liability and Licensor’s exclusive remedy for such a claim of
infringement.


7.   Limitation of Liability.  To the extent permitted by law, and except for
obligations under Section 2(c) (Equitable Relief) , Sections 3 (Commercial
Terms) or 6 (Indemnity), or for breach of a license grant, neither party will
have any liability under this Agreement for: (a) consequential, incidental,
exemplary, special, or punitive damages even if advised of the possibility of
such (including, but not limited to, loss of business, profits, business
information, or business interruption or any other pecuniary loss); or (b) for
direct damages, actually proven, exceeding the amounts paid by Licensee for the
License the subject of the claim. This limitation shall be enforced even if it
causes an exclusive remedy to fail of its essential purpose.


8.   Term and Termination


(a)   Term.  This Agreement shall commence on the Effective Date and shall
continue thereafter unless terminated earlier as provided below.


(b)   Termination.


(i)   Licensee may terminate the License at any time upon 90 days prior written
notice to Licensor.


(ii)   Either party may terminate this Agreement upon 30 days’ prior written
notice if: (a) the other party materially breaches the Agreement and fails to
cure the breach within such 30-day period; or (b) the other party files a
petition seeking bankruptcy protection, has an involuntary bankruptcy petition
filed against it, has a receiver appointed, or otherwise declares its inability
to maintain its business or pay its debts as they become due, unless such is
dismissed within 90 days of the original filing. Licensee acknowledges and
agrees that failure to pay fees, or deliver reports, when due constitutes a
material breach of the Agreement.
 
____________________
[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Sheet 5 of 7

--------------------------------------------------------------------------------


 
(c)   Rights Upon Termination.  Upon termination of this Agreement:


(i)   Licensee shall immediately cease use of the Licensor IP, in any way (other
than for pending unfilled orders made by customers prior to termination),
including in production of the Product;


(ii)   Licensee shall provide Licensor with a final report (in the same format
as that required by Section 3(b) above) detailing a full count of all Product
units in inventory, whether in the possession or subject to the control of
Licensee and Sublicensees, or otherwise in existence as of the date of
termination, and the applicable royalty fees for such count;


(iii)    Licensee shall terminate all sublicenses granted to Sublicensees for
use of the Licensor IP and recover all Licensor Confidential Information from
Sublicensees;


(iv)   All amounts then owed shall immediately become due and payable, and each
party will cease the use of and return or destroy (and certify the destruction
of) all property, including Confidential Information, of the other party in its
possession or subject to its control; and


(v)   Licensee shall cease, and shall require Sublicensees to cease, any
marketing or representation that Licensee and Sublicensees are licensed to use
the Patent in respect of the Product or otherwise.


9.   Assignment.


Licensee may not assign this Agreement or License to anyone without prior
written consent, excluding any parent or subsidiary, and excluding as part of
the sale of any portion of its business, or pursuant to any merger,
consolidation, or reorganization or operation of law.


10.   Governing Law.


This Agreement and performance hereunder shall be governed by the laws of the
State of Massachusetts.  Sole venue and jurisdiction for any proceedings under
this Agreement shall be in the state and federal courts located in
Massachusetts, United States of America.


11.   Force Majeure.


Except for an obligation to pay fees, neither party shall be liable for failure
to perform any of its obligations under this Agreement during any period in
which such party cannot perform due to matters beyond their control, including,
but not limited to, strike, fire, flood, or other natural disaster, war embargo,
or riot, provided that the party so delayed immediately notifies the other party
of such delay.
 
Sheet 6 of 7

--------------------------------------------------------------------------------


 
12.   Notices.


All notices required or permitted under this Agreement shall be in writing and
shall be deemed delivered when delivered in person or deposited in the United
States mail, postage prepaid, registered, or certified mail, return receipt
requested at the address first set forth above, directed to ‘Attn. Legal
Department’ or ‘Attn. Accounting Department’ as appropriate.  Facsimile or
electronic signatures shall be deemed equivalent to original signatures for
purposes of this Agreement.


13.   Waiver.


The waiver or failure of Licensor to exercise in any respect any right provided
for herein shall not be deemed a waiver of any further right hereunder.


14.   Severability.


If any provision of this Agreement is invalid, illegal, or unenforceable under
any applicable statute or rule of law, it is to that extent to be deemed
modified in order to comply with applicable law, and the remaining provisions
shall not be affected in any way.


15.   Entire Agreement and Amendment.


This Agreement constitutes the entire agreement and understanding between the
parties and supersedes any prior agreement or understanding whether oral or
written relating to the subject matter hereof.  This Agreement may be modified
only by a written agreement signed by both parties, and no deletion, additions,
or revisions to this Agreement will be valid unless signed by both parties.  The
headings used herein are for convenience only and shall not control or affect
the meaning or construction of any provisions of this Agreement.




WHEREFORE, the parties have caused their authorized representatives to signify
their agreement to these terms by signing below.


/s/ Dwight Babcock
 
/s/ Robert Cascella
ISORAY MEDICAL, INC.
 
LICENSOR SIGNATURE
Printed Name: Dwight Babcock
 
Printed Name: Robert A. Cascella
Title: CEO
 
Title: President, Chief Operating Officer

 
Sheet 7 of 7

--------------------------------------------------------------------------------



APPENDIX A – LICENSED PATENTS – restricted to field of brain brachytherapy


Docket No.
Title
Serial No.
Patent No.
14.001011 CA
Tumor Treatment (CA)
 
2,068,281
2,068,281 (CA)
14.001011 US PRI
Tumor Treatment
Children:
·     08/727,259
·     09/158,682
·     08/307,165
·     08/818,966
07/715,923
5,429,582
14.001011 US CON
Radiation Treatment of Tumors Using Inflatable Devices
Parent: 5,429,582 (07/715,923)
Children:
·     08/727,259
·     09/158,682
·     08/818,966
08/307,165
5,611,767
14.001011 US DIV 4
Tumor Treatment
Parent: 5,611,767 (08/307,165)
Children: 09/158,682
08/818,966
6,022,308
14.001011 US CON 3
Tumor Treatment
Parent: 6,022,308 (08/818,966)
09/158,682
6,083,148
14.001011 JP
Tumor Treatment
05-500858
3,505,622  Japan
14.001011 EP
Tumor Treatment
92913085.4
0586567 EU
Britain, France,
Germany &Italy
14.001011 JP
Tumor Treatment
No Children
05-500858
3,505,622  Japan
14.002011 US CIP
Inflatable Devices for Tumor Treatment
Parent: 5,611,767 (08/307,165)
Children: PCT/US97/18250
08/727,259
5,931,774
14.002011 JP
“Inflatable Devices for Tumor Treatment
 
ISSUED 7/6/07
3981415

 
A-1

--------------------------------------------------------------------------------


 
14.002011 EP
Inflatable Devices for Tumor Treatment
 
ISSUED 2/09/05
0934094 / Validated in DE, FR, and GB
14.002011 CA
 
“Inflatable Devices for Tumor Treatment
ISSUED 07/29/08, No Children Filed
 
Patent Number 2267958
14.003011 US PRI
Catheter with Permeable Hydrogel Membrane
Children: 09/724,121
09/275,910
6,200,257
14.003011 US CON 1
Catheter with Permeable Hydrogel Membrane
Parent: 6,200,257 (09/275,910)
09/724,121
6,537,194
14.004011 US CIP
Interstitial Brachytherapy Apparatus and Method for Treatment of Proliferative
Tissue Diseases
Parent: 5,913,813 (08/900,021)
Children: 09/464,727
09/293,524
6,413,204
14.005011 US CIP
Asymmetric Radiation Dosing Apparatus and Method
Parent: 6,413,204 (09/293,524)
Children: PCT/US00/33613
09/464,727
6,482,142
14.005011 CA
Asymmetric Radiation Dosing Apparatus and Method
2,394,562
2,394,562 (CA)
14.005011 EP
Asymmetric Radiation Dosing Apparatus and Method
 
Patent Number 1239920 / Validated in CH, DE, ES, FR, GB, IE, IT, NL
14.006011 US PRI
Double-Wall Balloon Catheter for Treatment of Proliferative Tissue
Children:
·     09/293,524
·     09/464,727
·     PCT/US98/12960
08/900,021
5,913,813

 
A-2

--------------------------------------------------------------------------------


 
14.006011 CA
Double Wall Balloon Catheter for Treatment of Proliferative Tissue
2,296,430
2,296,430 (CA)
14.006011 EP
Double Wall Balloon Catheter for Treatment of Proliferative Tissue
DE, FR, and GB Designated
European Patent Application No. 98931470.3
Filed 6/22/98 based on PCT/US87/12960 98 and 08/900,021, filed 7/24/97.
 
14.006011 JP
Double Wall Balloon Catheter for Treatment of Proliferative Tissue
2000-503899
 
Patent Number 3920568
14.006011 JP-DIV
Double Wall Balloon Catheter for Treatment of Proliferative Tissue
Parent: 2000-503899
2005-297129
Patent Number 4002985
14.007011 US PRI
Hazardous Fluid Infuser
Children:
·     PCT/US00/21427
·     09/761,790
09/369,903
6,238,374
14.007011 US CON 1
Radiation Shield for a Syringe
Parent: 6,238,374 (09/369,903)
09/761,790
6,589,158
14.007011 US CON 1
Radiation Shield for a Syringe
Parent: 6,238,374 (09/369,903)
09/761,790
6,589,158
       
14.011011 US PRI
“Brachytherapy Apparatus and Method For Treating A Target Tissue Through An
External Surface of The Tissue”
10/704,344
 
Patent Number 7,494,457

 
A-3

--------------------------------------------------------------------------------


 
14.011011 US EP
“Brachytherapy Apparatus and Method For Treating A Target Tissue Through An
External Surface of The Tissue”
European Application No. 04810534.0
 
Patent Number 1680188 / Validated in CH, DE, ES, FR, GB, HK, and IE / Waiting
for Validation in IT
14.011011 US PCT
“Brachytherapy Apparatus and Method For Treating A Target Tissue Through An
External Surface of The Tissue”
PCT/US04/37205
National Phase in AU (2004289269), BR (PI0416261-7), CA (2,544,775), CN
(200480039794.7, Now Published 1/24/07 #CN 1901970A), EP (04810534.0, Now Issued
1/9/08 # 1680188), IN (501/MUMNP/06), JP (2006-539712, Now Published 4/26/07
#2007-510513), KR (10-2006-7009300, Now Published 5/11/07 #10-2007-0049597), MX
(PA/a/2008/005062, Now Published 10/17/06 #2006/005062), NL (04810534.0)
14.012011 US PRI
Drug Eluting Brachytherapy Methods and Apparatus
10/714,586
7,524,275
14.012011 US PCT
Drug Eluting Brachytherapy Methods and Apparatus
PCT/US04/37560
National Phase in AU (200429107), BR (PI0416502-0), CA (2,545,925), CN
(200480040261.0, Now Published 2/21/07 #CN 1917920A), EP (04810703.1, Now
Published 6/28/06 #0682225), HK (06111356.9), IN (707/MUMNP/2006), JP
(2006-539825, Now Published 5/10/07 #2007-511281), KR (10-06-7009412), MX
(PA/a/2006/005352)

 
A-4

--------------------------------------------------------------------------------


 
14.014011 US PRI
Implantable Radiotherapy/Brachytherapy Radiation Detecting Apparatus And Methods
10/704,340
7,354,391
14.014011 US CON
Implantable Radiotherapy/Brachytherapy Radiation Detecting Apparatus And Methods
Parent: 10/704,340
12/046,005
 
14.014011 US PCT
Implantable Radiotherapy/Brachytherapy Radiation Detecting Apparatus And Methods
PCT/US04/36918
National Phase in AU (2004288687), BR (PI0416259-5), CA (2,544,766), CN
(200480039793.2, Now Published 1/24/07 #CN 1901969A), EP (04800794.2, Now
Published 7/19/06 #1680187), HK (06111353.2), IL (175387, Now Abandoned), IN
(503/MUMNP/06), JP (2006-539665, Now Published 4/26/07 #2007-510508), KR
(10-2006-7008902, Now Published 1/24/07 #10-2007-0011234), MX (PA/a/2006/005060,
Now Allowed)



A-5

--------------------------------------------------------------------------------




APPENDIX B:


Licensed Trademarks:


GLIASITE
Reg. No. 2,315,000 (U.S.)
GLIASITE
Reg. No. 005142245 (CTM)




--------------------------------------------------------------------------------


 